TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-98-00568-CR






Robert Anastacio Hernandez, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 97-061, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for assault.  Sentence was imposed
on June 3, 1998.  There was a timely motion for new trial.  The deadline for perfecting appeal was
therefore September 1, 1998.  Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on
September 4.  No extension of time for filing notice of appeal was requested.  Tex. R. App. P.
26.3.  There is no indication that notice of appeal was properly mailed to the district clerk within
the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want
of jurisdiction.  See Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  But see
Williams v. State, 957 S.W.2d 949 (Tex. App.--Austin 1997, no pet.) (asking that Olivo be
reexamined).

The appeal is dismissed.


Before Justices Powers, Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   November 13, 1998

Do Not Publish